Citation Nr: 1759081	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-24 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.  

2.  Entitlement to an effective date prior to April 5, 2016, for total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 and August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As a threshold matter, the Board notes the Veteran's claim for service connection for left ear hearing loss was received in July 2008.  He did not specifically appeal the July 2010 rating decision, which granted service connection effective from the date of receipt of his claim, but he did file a claim for an increased rating in November 2010, which the Board construes as a notice of disagreement (NOD).

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's left ear hearing loss manifested with no worse than Level I.  

2.  The Veteran's service-connected disabilities precluded gainful employment consistent with Veteran's education and occupational experience, as early as November 20, 2014.  


CONCLUSIONS OF LAW

1.  During the pendency of this appeal, the criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, DC 6100 (2017).

2.  The criteria for an effective date of November 20, 2014 for the grant of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Left ear hearing loss

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran contends that his hearing loss is more severe than his current noncompensable rating.

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (a) (2017).

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85 (b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  38 C.F.R. § 4.85 (e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average") is used.  38 C.F.R. § 4.85 (c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz, or when the examiner has certified that speech discrimination testing is not appropriate.  38 C.F.R. § 4.86.

Turning to the relevant evidence, the Veteran's left ear hearing loss is currently rated under DC 6100 as noncompensable.  38 C.F.R. §§ 4.85.  

A May 2009 VA audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
20
60
80
42.5

Speech recognition score was 92 percent in the left ear.  The VA examiner diagnosed normal to severe high frequency sensorineural hearing loss in his left ear.  The average loss was 42.5 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his left ear, which corresponds to a noncompensable rating.  

A December 2010 VA audiology consult showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
LEFT
5
20
60
85
42.5

Speech recognition score was 94 percent in the left ear.  The VA examiner diagnosed normal to severe high frequency sensorineural hearing loss in his left ear.  The average loss was 42.5 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his left ear, which corresponds to a noncompensable rating.  

A June 2014 audiogram showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
15
55
85
41.25

Speech recognition score was 92 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in his left ear.  The average loss was 41 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his left ear, which corresponds to a noncompensable rating.  

A January 2016 VA audiology consult showed puretone thresholds, in decibels, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
LEFT
10
30
65
95
50

Speech recognition score was 92 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in his left ear.  The average loss was 50 decibels in the left ear.  Under Table VII, his hearing acuity was Level I in his left ear, which corresponds to a noncompensable rating.  

The Veteran was afforded three VA audiological examinations during this appeal and one private examination.  None of the examinations showed a compensable level of hearing.  At each examination, the Veteran's hearing acuity was Level I in his left ear, which corresponds to a noncompensable rating.  

Given the testing results above, the Board finds that the Veteran's left ear hearing loss is noncompensable during the pendency of this appeal.  

II.  Earlier Effective Date - TDIU 

The Veteran contends that he is entitled to an effective date earlier than April 5, 2016.  After review of the evidence, the Board agrees with the Veteran's argument, and grants an earlier effective date of November 20, 2014.  

At that time, he was service-connected for panic disorder with agoraphobia and trichotillomania, rated 70 percent disabling; migraine headaches, rated at 30 percent disabling; tinnitus, rated at 10 percent disabling; and left ear hearing loss, rated noncompensable.  His combined disability rating was 80 percent.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

In February 2011, a VA examiner could not resolve whether his panic disorder affected his employability.  The Veteran explained that he would be unable to obtain other employment if he lost his job due to his inability to leave his home to seek work.  Since the Veteran was currently employed and did not report any performance problems or missed time, the examiner determined that she could not provide an opinion without resolving to mere speculation.  

In March 2011, a VA examiner opined that the Veteran's hearing loss should not significantly affect vocational potential or limit participation in most work activities.  While the Veteran's job as a nurse required the ability to hear very soft vital signs, alarms, and other distress calls from a distance, and to be able to respond appropriately to the direction of those calls, he had normal hearing in his right ear.    The examine found that his hearing loss may affect his ability to perform his clinical duties but a the use of a hearing aid could help.  Although he may have difficulty localizing the source of soft high frequency sounds due to asymmetrical high frequency hearing loss, amplification with reasonable accommodations should not significantly affect employability or prelude employment.  

In July 2012, a VA examiner concluded the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He only left his home to go to work, which he could not afford to miss.  The Veteran reported that he received informal discipline for being verbally aggressive and he denied any formal infractions.  He informed the Veteran that his coworkers "covered for him" during his daily panic attacks.  The Veteran expressed fear over seeking other employment and stated "agoraphobics [could] not look for jobs."

In August 2012, a VA examiner reported that the Veteran went to work during migraines.  Although he went to work, he had other nurses recheck his work when he had a headache because he could not focus.  He stated that he had migraines three to four times a week with throbbing at the top of his head, nausea, photophobia, phonophobia, and his hair hurt.  

A review of the evidence indicates the Veteran stopped working in November 2014 as a nurse.  He has not reported any substantial gainful employment or seeking any substantial gainful employment since that time.  His work history shows continued employment as a nurse since the 1995.  He has a high school education.  There is no indication that he has any additional training or education that is transferable.  

In sum, the probative evidence indicates that the service-connected panic disorder, migraine headaches, tinnitus, and left ear hearing loss disabilities precluded gainful employment, consistent with the Veteran's education, occupational experience, and training, earlier than April 5, 2016.  

The effective date of an award of increased compensation, including a TDIU, shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b)(2) 38 C.F.R. § 3.400(o); Hazan v Gober, 10 Vet. App. 511 (1997), Harper v Brown, 10
Vet. App. 125 (1997), VAOPGCPC 12-98.  

The Veteran has asserted that he has been unable to work since November 20, 2014 and his TDIU shall reflect the same.  


ORDER

An initial compensable rating for left ear hearing loss is denied.  

An earlier effective date of November 20, 2014, for TDIU is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


